Citation Nr: 1535706	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  05-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the right shoulder, to include arthritis.

2.  Entitlement to service connection for a disability of the left knee, to include arthritis.

3.  Entitlement to service connection for a disability of the right knee, to include arthritis.

4.  Entitlement to service connection for a disability of the cervical spine, to include arthritis.

5.  Entitlement to service connection for a disability of the lumbar spine, to include arthritis.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for chronic atrial fibrillation.  

8.  Entitlement to service connection to a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded the appeal for further development in February 2010.

The Veteran testified at a March 2008 Travel Board hearing in Columbia, South Carolina before undersigned; a transcript of those proceedings is of record.

The Board notes that the most recent remand included the issue of entitlement to service connection for a disability manifested by a change in color of the lower legs.  In making this claim, the Veteran also asserted that the leg disability may have included peripheral neuropathy.  The RO granted entitlement to service connection to stasis dermatitis for the bilateral lower extremities in April 2013, a decision that addressed the skin-related manifestations of his lower extremity disability; in doing so, the RO indicated that the decision was a full grant of the benefit sought.  The decision was not, however, a full grant, which the RO properly recognized when it issued its April 2013 Supplemental Statement of the Case (SSOC).  In that SSOC, the RO included the issue of entitlement to service connection for bilateral peripheral neuropathy.  As such, the issue of entitlement to service connection for bilateral peripheral neuropathy remains on appeal, and is addressed herein. 

The issues of entitlement to service connection for a gastrointestinal disorder and for atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in combat in Vietnam, and is in receipt of the Combat Infantryman Badge.

2.  The Veteran's report of the physical stresses to his to his shoulder, knees, and cervical and lumbar spine, is consistent with the conditions and hardships of his service as a tank crewman.

3.  The Veteran presented credible evidence that he began to experience joint pain of the shoulder, knees, and cervical and lumbar spine, during active duty.

4.  The medical evidence of record is in equipoise as related to the question of whether arthritis of the shoulder, knees, and cervical and lumbar spine is related to his in-service injuries.  

5.  The Veteran abused alcohol as a result of his experiences in Vietnam from the time of his service until 1991; such abuse was not due to willful misconduct.

6.  The Veteran's peripheral neuropathy is secondary to his history of alcohol abuse.

CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a right shoulder disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Resolving doubt in the Veteran's favor, a left knee disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  Resolving doubt in the Veteran's favor, a right knee disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  Resolving doubt in the Veteran's favor, a cervical spine disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  Resolving doubt in the Veteran's favor, a lumbar spine disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  Service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 501, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Arthritis Claims

The Board first addresses the Veteran's claims for service connection for arthritis of the right shoulder, bilateral knees, cervical spine, and lumbar spine.  As to the first prong of service connection, the Veteran has diagnoses of arthritis for the shoulder, knees, cervical spine, and lumbar spine.  See May 2010 VA examination; X-ray report of October 7, 2005.  

There is likewise satisfactory evidence of an in-service injury to which his arthritis diagnoses may be related.  The Veteran served in combat in Vietnam, and is in receipt of a Combat Infantryman Badge.  He has provided satisfactory lay evidence of the physical strain he experienced, to his knees, shoulder, and cervical and lumbar spine, events that are consistent with the conditions and hardships of his service as a tank crewman.  38 U.S.C.A. § 1154(b).  

Therefore, the remaining question is whether his arthritis diagnoses are etiologically related to his in-service injuries.  There are multiple medical opinions in the record that are inadequate to address the question presented.  See VA examination reports of October 2005, June 2012.  One opinion, however, from May 2010, permits adjudication of the matter.  The May 2010 VA examiner provided an opinion that is facially counter to the Veteran's claim, but is based on a faulty understanding of VA's applicable standard of proof; as a result, the opinion provides the necessary medical nexus between the in-service injury and the current disabilities.  The examiner initially stated that "it is less likely than not that these conditions are related to him previously having been in the service," and that it was more likely that the arthritis disabilities began after military discharge.  The examiner then opined that his post-military work experience as a welder and a machine operator "over an extended period of time, have played a much bigger role in his development of his degenerative problems, than what occurred while in the service.  See May 2010 VA examination report (emphasis added).  

As such, the opinion indicates that the arthritis is not related to service, then provides that his in-service experience did, in fact, play a role (though small) in the subsequent development of the disease.  Regardless of the percent of causation, the opinion ultimately indicates that his current arthritis disabilities are due in part to his in-service injury.  As such, the medical opinion can plausibly be construed to provide a medical nexus between his arthritis conditions and his in-service combat experience.  38 C.F.R. § 3.303.  

The Board recognizes that the May 2010 etiology opinion could be clearer.  Under the circumstances, however, the Board finds that another remand for additional examination and evidentiary development would result in an unnecessary expenditure of additional VA resources, and further delay the Veteran's appeal.  In this regard, the Board notes that the Veteran served in combat, and is already rated at 100 percent for his service-connected disabilities.  The Board resolves reasonable doubt in the Veteran's favor, and finds that entitlement to service connection for arthritis of the right shoulder, left and right knees, cervical spine, and lumbar spine is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Peripheral Neuropathy

Concerning his appeal for service connection for peripheral neuropathy, the Board notes that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that the Veteran has consistently been diagnosed with peripheral neuropathy of the bilateral lower extremities.  In October 2005, physical examination demonstrated absent deep tendon reflexes in his lower extremities, with distal sensory loss involving the stocking type.  The examiner diagnosed peripheral neuropathy related to alcohol intake.  Importantly, the physician also determined that the Veteran's alcohol problem was caused during his service in Vietnam.

The examiner's opinion that the Veteran's history of alcohol abuse is related to his service is supported by the record, and is probative of the matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  The Veteran is service-connected for posttraumatic stress disorder (PTSD), for which he is in receipt of 100 percent VA schedular benefits.  In October 2005, he provided a thorough history of his alcohol abuse during psychiatric treatment, indicating that he drank heavily between his time in service and 1991.  

A second medical opinion from June 2012 further indicated that the Veteran's peripheral neuropathy is secondary to his abuse of alcohol.

The Board finds that the preponderance of the medical evidence of record indicates that the Veteran's post-service alcohol abuse was an aspect of his service-connected psychiatric disability, due to his experiences during active duty service.  There is no evidence that his alcohol abuse was due to willful misconduct.  38 C.F.R. § 3.301(c)(2).  As such, his peripheral neuropathy, caused by that alcohol abuse, warrants service connection on a secondary basis.  38 C.F.R. § 3.310.

The Board observes that there is medical evidence of record indicating that the Veteran's peripheral neuropathy is unrelated to his service-connected diabetes mellitus.  That evidence is consistent with this outcome, and does not weigh against the Veteran's claim.  



ORDER

Entitlement to service connection for a disability of the right shoulder, to include arthritis is granted.

Entitlement to service connection for a disability of the left knee, to include arthritis is granted.

Entitlement to service connection for a disability of the right knee, to include arthritis is granted.

Entitlement to service connection for a disability of the cervical spine, to include arthritis is granted.

Entitlement to service connection for a disability of the lumbar spine, to include arthritis is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

The issues of entitlement to service connection for a gastrointestinal disorder and for atrial fibrillation must be remanded for further development, to include proper VCAA notice and a medical opinion for the gastrointestinal disorder, and a medical examination for atrial fibrillation.

With respect to the gastrointestinal disorder, the Board remanded the Veteran's appeal for service connection for a gastrointestinal disorder in February 2010 to provide proper VCAA notice and an examination to determine the etiology of his disability.  Unfortunately, neither of these tasks was adequately completed on remand.  Stegall, 11 Vet. App. at 271.  First, the Board notes that, rather than provide the Veteran with information as to how his gastrointestinal disorder may be secondary to his prescriptions for his service-connected disabilities, the AOJ instead instructed the Veteran to provide evidence that his hiatal hernia may be secondary to his gastrointestinal disorder, a facially confusing instruction.  While there is no evidence the Veteran has been prejudiced by this error, correcting this notice will not delay the matter, as remand is necessary for other reasons as well.

The Board also instructed VA to provide an examination to determine the etiology of his gastrointestinal disability.  While VA did provide an examination, the ensuing etiology opinion was inadequate in two regards.  First, the Board instructed that "[t]he claims file must be reviewed in conjunction with the examination" (emphasis in original).  Nevertheless, the examiner was not provided the claims file, and indicated in the examination report that the claims file was not available for review.  Further, the examiner was to address the likelihood that the Veteran's medication regimen had impacted the severity of his gastrointestinal disability.  Without the claims file, the examiner was only aware of the Veteran's treatment with Celexa and Wellbutrin; the Veteran, however, has received significant treatment by other medications for his various service-connected disabilities that were not considered by the examiner, including, but not limited to, Bupropion, Trazodone, and medication for pain.  As such, a new opinion is necessary to clarify the etiology of the Veteran's gastrointestinal disability.

The Veteran must also be scheduled for a new examination for his atrial fibrillation.  While the evidence of record does not appear to meet the standard in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) for providing an examination, as the record currently lacks a suggestion that his disability may be related to service, the Board observes that VA provided an examination on the matter in October 2005.  The ensuing opinion was not adequately supported by a rationale, and is thus insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  As such, VA must provide a new examination.  

Finally, as this matter is being remanded, the AOJ should obtain and associate with the claims file all current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and evidence required to satisfy a claim for service connection for a gastrointestinal disorder, to include GERD, as secondary to his regimen of medication taken for service-connected disabilities.

2.  Obtain and associate with the claims file all current VA treatment records related to the Veteran's gastrointestinal disability.

3.  Obtain a medical opinion regarding the etiology of the Veteran's gastrointestinal disability, to include GERD.  The claims file must be reviewed by the physician providing the medical opinion.  

Based on the review of the claims file, the physician is asked to render an opinion as to:  (1) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's gastrointestinal disability (to include GERD) is medically related to his military service; and, (2) whether it is at least as likely as not (a 50 percent probability or greater) that any gastrointestinal disability has been caused by, or has permanently increased in severity due to, the Veteran's medication regimen, and if so, by which medications.  

The physician must provide a complete rationale in support of any opinions proffered.  If the physician is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his atrial fibrillation.  The examiner is to be provided access to the claims file, and he or she must specify in the report that the claims file was reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any atrial fibrillation disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's atrial fibrillation disability (if any) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

5.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


